VICKERY, P. J.
Epitomized Opinion
Kittie Bradley had brought an action for divorce against Fred Bradley; personal service was obtained which was ignored; a decree for divorce, alimony and custody of minor children was granted the wife. This action to have the decree vacated was brought at a subsequent term of court. The petition set up what would have been a good defense on ground for divorce on his part. A demurrer of this petition was sustained. An emended petition asked for vacation of decree for alimony. Demurrer to amend petition was sustained on which error is predicated. The court of appeals held:
Vacation of decree after term is properly refused when reason given therefor is flimsy one and on showing of fraud to mislead or deceive the court is alleged.